Case 1:08-cv-00042-BMC-PK Document 1547 Filed 04/02/20 Page 1 of 3 PageID #: 28068




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


   PRECISION ASSOCIATES, INC.;                       Case No.: 08-CV-00042 (BMC) (PK)
   ANYTHING GOES LLC d/b/a MAIL
   BOXES ETC., and JCK INDUSTRIES,                     NOTICE OF MOTION AND JOINT
   INC., on behalf of themselves and all                 MOTION FOR APPROVAL OF
   others similarly situated,                          SETTLEMENT WITH CLAIMANT
                                                            CHINA CHAMBER OF
                         Plaintiffs,                    INTERNATIONAL COMMERCE
          v.

   PANALPINA WORLD TRANSPORT
   (HOLDING) LTD., et al.,

                         Defendants.



  TO THE COURT AND ALL COUNSEL OF RECORD:
         PLEASE TAKE NOTICE that Co-Lead Counsel for the Class of purchasers of Freight

  Forwarding Services (“Class Counsel”) and claimant China Chamber of International Commerce

  (“CCOIC”), will move this court before the Honorable Brian M. Cogan, United States District

  Court Judge, in Courtroom 8D in the United States Courthouse, 225 Cadman Plaza East,

  Brooklyn, New York 11201 with a return date of April 7, 2019 at 9:30am, regarding the Parties’

  Joint Motion, pursuant to Federal Rules of Civil Procedure 23(E)(5)(b), for an Order approving a

  settlement between the parties and partial claim award to the CCOIC. The parties do not request

  oral argument.

         Wherefore, on March 16, 2020 this Court issued an indicative ruling approving a

  settlement between the parties and partial claim award to the CCOIC. ECF No. 1545.

         Wherefore, on March 30, 2020 the Second Circuit Court of Appeals remanded the case to

  the district court. ECF No. 1546.




                                                 1
Case 1:08-cv-00042-BMC-PK Document 1547 Filed 04/02/20 Page 2 of 3 PageID #: 28069




         For the reasons set forth in the accompanying Memorandum of Law, the parties jointly

  request this Court now approve the settlement between the parties and approve a partial claim

  award to CCOIC, and enter the attached proposed order.



  Dated: April 2, 2020                        Respectfully submitted,

                                              /s/ Joshua J. Rissman
                                              Daniel E. Gustafson
                                              Daniel C. Hedlund
                                              Michelle J. Looby
                                              Joshua J. Rissman
                                              GUSTAFSON GLUEK PLLC
                                              Canadian Pacific Plaza
                                              120 South 6th Street, Suite 2600
                                              Minneapolis, MN 55402
                                              T: (612) 333-8844
                                              F: (612) 339-6622
                                              E-mail: dgustafson@gustafsongluek.com
                                                       dhedlund@gustafsongluek.com
                                                       mlooby@gustafsongluek.com
                                                       jrissman@gustafsongluek.com

                                              W. Joseph Bruckner
                                              Heidi M. Silton
                                              Craig S. Davis
                                              LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                              100 Washington Avenue South, Suite 2200
                                              Minneapolis, MN 55401
                                              T: (612) 339-6900
                                              F: (612) 339-0981
                                              E-mail: wjbruckner@locklaw.com
                                                      hsilton@locklaw.com
                                                      csdavis@locklaw.com


                                              Christopher Lovell
                                              Benjamin M. Jaccarino
                                              LOVELL STEWART HALEBIAN
                                              JACOBSON LLP
                                              500 5th Avenue, Suite 2440
                                              New York, NY 10110
                                              T: (212) 608-1900
                                              F: (212) 719-4775

                                                 2
Case 1:08-cv-00042-BMC-PK Document 1547 Filed 04/02/20 Page 3 of 3 PageID #: 28070




                                      E-mail: clovell@lshllp.com
                                              bjaccarino@lshllp.com

                                      Adam J. Zapala
                                      COTCHETT, PITRE & MCCARTHY, LLP
                                      San Francisco Airport Office Center
                                      840 Malcolm Road, Suite 200
                                      Burlingame, CA 94010
                                      T: (650) 697-6000
                                      F: (650) 697-0577
                                      E-mail: azapala@cpmlegal.com


                                      Interim Co-Lead Counsel for Plaintiffs


                                      /s/ Tejinder Singh
                                      Tejinder Singh
                                      GOLDSTEIN & RUSSELL, P.C.
                                      7475 Wisconsin Ave., Suite 850
                                      Bethesda, MD 20814
                                      T: (202) 362-0636
                                      F: (866) 574-2033
                                      E-mail: tsingh@goldsteinrussell.com


                                      Counsel for the CCOIC




                                        3
